Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/541167 filed 08/15/2019.     
Claims 1-14 have been examined and fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1-14 are rejected under 35 U.S.C. 103(a) as being obvious over TAJIMA in US 20120190034 in view of ISMAGILOV in US 20120028342. 

	ISMAGILOV et al. remedy this. ISMAGILOV et al. teach of a chip device(abstract), that is used for diagnostics(paragraph 0130, 0141), and further of using for PCR(paragraph 0141-0142) and the device having many sample 
	With respect to Claim 2, TAJIMA et al. teach of the excitation light source being an LED(paragraph 0041).
	With respect to Claims 3 teach of a scanning/tunable laser(paragraph 0554).
With respect to Claim 4, TAJIMA et al. teach of single or multi wavelength power LEDS(paragraph 0096).
	With respect to Claim 5, TAJIMA et al. teach of passing the light through filers(paragraph 0103, 0101).
	With respect to Claim 6, TAJIMA et al. teach of using a photomultiplier or photodiode(paragraph 0018).
	With respect to Claim 7, TAJIMA et al. teach of each rotary plate having over four filters(paragraph 0019-0020, 0023, 0037, 0042 among others).
	With respect to Claim 8, TAJIMA et al. teach of a motor that drives the rotary plate(paragraph 0087, 0101, 0131).
	With respect to Claim 9, ISMAGILOV et al. teach of using pulleys to help drive the movement(paragraph 0098-0101).
	With respect to Claim 10, ISMAGILOV et al. teach of using multiple fluorescent dyes (paragraph 0216).
	With respect to Claim 11, ISMAGILOV et al. teach of loading area(paragraph 0210, 0300, 0327).

	With respect to Claim 13, ISMAGILOV et al. teach of using a pipettor(paragraph 0199).
	With respect to Claim 14, ISMAGILOV et al. teach of using a thermocycler(paragraph 0307-0312). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797